DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-4 and 6-22 are pending and are currently under consideration.
	Claim 5 is cancelled.
	Claim 1 is currently amended.
	Claim 22 is newly added.

Foreign Priority
	Applicant accurately points out that the Examiner did not acknowledge Applicant’s claim for foreign priority to US Patent Application No. 62583821.  The Examiner did not acknowledge foreign priority, because US Patent Application No. 62583821 is a US document, and is therefore not considered a foreign priority document.  If Applicant does have a foreign document that they would like considered in the priority chain, such a document has yet to be provided.  

Withdrawn Rejections
The Rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over McKnight et al (WO2013/043678) and Nolte et al (WO2013/189773) is withdrawn in view of Applicant’s cancellation of said claim.  

Rejections Maintained and Made Again – New Grounds for Newly Added Claim 22
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 6-22 (all claims currently under consideration) is/are rejected under 35 U.S.C. 103 as being unpatentable over McKnight et al (WO2013/043678) and Nolte et al (WO2013/189773)(IDS Reference).
McKnight teaches an agricultural pesticide composition (see entire document, for instance, Title).  The composition comprises a pesticide and a drift control agent, wherein the drift control agent is taught as being water soluble guar derivatives, including cationic hydroxypropyl guar, in amounts such as 14 and 16% (see entire document for instance, [0004], [000104], [000109], Table I).  The composition further comprises water miscible organic liquids, such as ethylene glycol and propylene glycol as well as ethylene/propylene block copolymer surfactants (see entire document for instance, [00039], [00045], and [00058]).  The composition comprises a surfactant (see entire document for instance, Abstract).  McKnight further teaches that the composition can have vegetable oils (see entire document, for instance, [00099] – which are taught in the instant specification as being fatty deposition control agents).  The composition has a viscosity of about 10 to about 500 Pa.s at a shear rate of less than or equal to 0.01s-1 and a viscosity of about 0.1 to less than 5 Pa.s at a shear rate of greater than or equal to 10s-1 (see entire document, for instance, [000156]).  Further, the composition of McKnight is diluted with an aqueous diluent, typically with water, in a ratio of from 1:10 to 1:1000, more typically about 1:50 to about 1:200, pbw adjuvant composition: pbw aqueous end use composition to form the aqueous end use composition (see entire document, for instance, [000174]).  McKnight teaches and exemplifies the use of fumed hydrophilic silica, and specifically Aerosil R 974 (see entire document, for instance, [000187]).  McKnight teaches the inclusion of plant growth regulators (see entire document, for instance, [000176]).  It is noted that while some examples include ammonium sulfate, first, the instant specification does not define was “substantially free” means, and additionally, said component is taught as being an optional component, and therefore, is reasonably concluded to not be required or necessarily present (see entire document, for instance, [000182]).  
	McKnight, while teaching the presence of pesticides, does not directly teach that the pesticide is an auxin or that the pesticide is specifically the dicamba salts claimed.  Further, McKnight does not directly indicate the presence of a water-soluble salt of the auxin presence in at least 300 g/L.  McKnight further does not directly teach the presence of choline chloride.  
Nolte teaches the use of 300 g/L acid equivalents of the auxin herbicide dicamba, and specifically teaches the dicamba is preferably a N, N-bis(3- aminopropyl)methylamine salt, and the drift control agent is present in an amount of 5-30% (see entire document for instance, page 7, lines 15-16, claims 3, 4, and 7).  Nolte teaches the presence of surfactants (see entire document, for instance, page 7, last paragraph).  Nolte further teaches the presence of growth regulators, and specifically names choline chloride (see entire document, for instance, page 12, second paragraph).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention to utilize 300 g/L acid equivalents of the auxin herbicide (N, N-bis(3- aminopropyl)methylamine salt) and growth regulator (choline chloride) in the invention of McKnight.  One would have been motivated to do so since McKnight teaches the composition is for pesticidal purposes, which include herbicidal and plant growth regulation, wherein Nolte teaches particularly useful auxin herbicides (N, N-bis(3- aminopropyl)methylamine salt) and growth regulators (choline chloride).  There would be a reasonable expectation of success since McKnight indicates that said components can be present, and Nolte teaches their useful combination.  Further, it would have been obvious to use 300 g/L acid equivalence since Nolte teaches that said amount is useful for the auxin herbicide.  
Response to Arguments
Applicant argues in the Remarks filed 09/27/2022 that the currently amended claims are drawn to an aqueous formulation, wherein Applicant believes that the prior art is directed to an oil composition.  Applicant’s argument is not found persuasive.  McKnight teaches that the concentrated composition of McKnight is “diluted with an aqueous diluent, typically with water, in a ratio of from 1:10 to 1:1000, more typically about 1:50 to about 1:200, pbw adjuvant composition: pbw aqueous end use pesticide composition to form the aqueous end use pesticide composition” (see McKnight, [000174]).  As such, Applicant’s assertion that McKnight does not teach an aqueous composition is not found persuasive.  Applicant further argues that the prior art does not teach utilizing the hydrophobic silica for the same reason as instantly claimed.  Applicant’s assertion is not found persuasive.  Specifically, it is noted that the prior art is not required to teach the same motivation as the instant invention, wherein the composition of the prior art would be the same as the instantly claimed composition.  It is noted that the art is not required to teach the same reasoning for adding components as Applicant, MPEP 2144 (IV) states “the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant. See, e.g., In re Kahn, 411 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).”  It is further noted that Applicant asserts that the references are uncombinable since the first reference is an oil composition and the second reference is an aqueous composition.  Applicant’s argument is not found persuasive since, as noted above, the first reference teaches that the composition in an aqueous formulation.  
Regarding the “wherein” clause of claim 22, it is noted that when the composition is placed in the same situation as set forth in the claim, the composition, which is the same, would have the same properties.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TREVOR LOVE/Primary Examiner, Art Unit 1611